Per Curiam.
The defendant assigns as error the refusal of the court to sustain his motions for non-suit. The evidence, though not strong, nevertheless was sufficient to justify its submission to the jury.
The court’s charge as set out in the record with respect to the unlawful possession of whisky is technically incorrect; however, the defendant has not shown that he is prejudiced by the judgment. The sentence on the charge of carrying a concealed weapon must be sustained. The sentence on the unlawful possession charge runs concur*221rently and imposes no additional punishment. The failure to return a verdict on the charge of unlawful possession for the purpose of sale was equivalent to a verdict of not guilty on that charge.
No Error.